DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. Claims 1, 3, 5-11, 13 and 15-22 are pending. Claims 21-22 are withdrawn from consideration as being drawn to nonelected inventions.
This office action is in response to an amendment filed 8/17/2022. 
This application is a divisional application of U.S. Serial Number 15/816,083 filed November 17, 2017, now U.S. Patent 10,472,619, which is a divisional application of U.S. Serial Number 14/647,547 filed 5/27/2015, now U.S. Patent No. 9,822,355 issued on November 21, 2017, which is a 35 U.S.C. 371 National Stage Application of International Application No. PCT/US2013/072236 filed on November 27, 2013, which designates the United States, and which claims the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Application No. 61/730,323 filed November 27, 2012, of U.S. Provisional Application No. 61/730,369 filed November 27, 2012, of U.S. Provisional Application No. 61/776,144 filed March 11, 2013, and of U.S. Provisional Application No. 61/889,174 filed October 10, 2013. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 21 and 22 directed to subject matter non-elected without traverse.  Accordingly, claims 21 and 22 have been cancelled.

			Response to Amendment 
Applicants have overcome the remaining rejections by amendment and submission of a terminal disclaimer. The terminal disclaimer filed on 8/17/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9,822,355 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA MARVICH/
Primary Examiner, Art Unit 1633